         Case 1:19-cv-11317-LAP Document 15 Filed 02/05/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARKADIY TERPUNOV,

                   Plaintiff,
                                              No. 19-CV-11317 (LAP)
          -against-
                                                       ORDER
NEW YORK CITY HEALTH AND
HOSPITALS CORPORATION,

                   Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The conference scheduled for February 10, 2021 at 9:30 a.m.

will occur as a teleconference using the dial-in 877-402-9753,

access code: 6545179.

SO ORDERED.

Dated:    February 5, 2021
          New York, New York


                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
